           Case 5:20-cv-01136-R Document 5 Filed 11/10/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

AMY GUSTAFSON,

                        Plaintiff,

v.                                                         Case No. CIV-20-1136-R

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY, an Illinois
Corporation,

                        Defendant.

                          NOTICE OF PENDING MOTIONS

       Defendant, Allstate Vehicle and Property Insurance Company, hereby states that, at

the time of the filing of its Notice of Removal, there were no motions pending in the state

court action.


                                                Respectfully submitted,

                                                  s/ RONALD L. WALKER
                                                RONALD L. WALKER, OBA #9295
                                                JERRY D. NOBLIN, JR., OBA #20296
                                                TOMLINSON ꞏ MCKINSTRY P.C.
                                                Two Leadership Square, Suite 450
                                                211 N. Robinson Ave.
                                                Oklahoma City, OK 73102
                                                405/606-3370
                                                877/917-1559 (FAX)
                                                ronw@tmoklaw.com
                                                jerryn@tmoklaw.com
                                                Attorneys for Defendant
            Case 5:20-cv-01136-R Document 5 Filed 11/10/20 Page 2 of 2




                           CERTIFICATE OF SERVICE

       This is to certify that on the 10th day of November 2020, I electronically
transmitted the attached document to the Clerk of Court using the ECF System for filing
and transmittal of a Notice of Electronic Filing to the following ECF registrants:

 Zachary K. Housel, OBA #32802
 MANSELL, ENGEL & COLE
 204 N. Robinson Ave, 21st Floor
 Oklahoma City, OK 73102
 Telephone: (405) 232-4100
 Facsimile: (405) 232-4140
 zhousel@meclaw.net
 Attorneys for Plaintiff

       This is to certify that on the 10th day of November 2020, I sent the above and
foregoing, via certified mail, return receipt requested, to the following:

Simone Fulmer, OBA #17037                     Jim Buxton, OBA #19057
Harrison C. Lujan, OBA #30154                 Buxton Law Group
Jacob L. Rowe, OBA #21797                     1923 N. Classen Blvd.
Andrea R. Rust, OBA #30422                    Oklahoma City, OK 73106
FULMER SILL PLLC                              Telephone: (405) 604-5577
1101 N. Broadway Ave., Suite 102              Facsimile: (405) 604-5578
Oklahoma City, OK 73103                       jim@buxtonlawgroup.com
Telephone: (405) 510-0077
Facsimile: (800) 978-1345
sfulmer@fulmersill.com
hlujan@fulmersill.com
jrowe@fulmersill.com
arust@fulmersill.com
Attorneys for Plaintiffs



                                         s/ RONALD L. WALKER




                                          2
